PER CURIAM:
Joshua Smith appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (2000) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we grant Smith’s motion to protect his appeal from default, deny Smith’s motion to appoint counsel and affirm on the reasoning of the district court. See Smith v. Warden, No. CA-02-4123-1-WDQ (D.Md. Dec. 1, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED